Citation Nr: 0821857	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial evaluation for headaches 
due to head trauma, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal. In December 2004, the veteran and his son appeared 
before the undersigned Veterans Law Judge.  A transcript is 
of record.

In March 2005, the Board issued a decision denying the 
benefits sought on appeal. The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in April 2006, the Court 
granted a Joint Motion for Remand submitted by the parties in 
the case and vacated the Board's March 2005 decision.  The 
case was subsequently returned to the Board for appellate 
review.

In February 2007, the Board remanded the case for further 
evidentiary development.  Specifically, the Board instructed 
the RO/AMC to secure outstanding private medical records and 
to secure a VA examination for the veteran.  

In November 2007, the RO increased the veteran's disability 
for anxiety neurosis from 50 to 100 percent permanent and 
total evaluation, effective July 31, 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review. In 
February 2007, the Board remanded the case for further 
evidentiary development, to include VA examinations (see 
below, question 2, a-e).  During a VA examination for mental 
disorders in July 2007, the examiner stated that she was 
unable to address the Board's questions, as she did not have 
access to the veteran's neurological examination results. The 
examiner also stated that if further evaluation or 
comprehensive chart review was required regarding etiology 
issues and differential diagnoses, it was recommended that 
the evaluation be done by an expert such as a 
neuropsychiatrist. 

This case is remanded to the RO in order for a VA 
neuropsychiatric examiner to render an opinion in conjunction 
the veteran's July 2007 neurological examination, on the 
nature and severity of the veteran's service-connected 
headache disorder.   

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the headaches due to 
head trauma. These considerations require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions. See Colvin v. Derwinski, Vet. App. 171, 175 
(1991). The duty to assist includes obtaining medical records 
and examinations where indicated by the facts and 
circumstances of an individual case. See Murphy v. Derwinski, 
1 Vet. App. 78 (1990). Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts. It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary. Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.	Ascertain if the veteran has received 
any VA, non-VA, or other medical 
treatment for his headaches that is not 
evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently 
on file.  The RO/AMC should then obtain 
these records and associate them with 
the claims folder.

a.	If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile.  
The non-existence or unavailability 
of such records must be verified by 
each Federal department or agency 
from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b.	If the requested records are held 
by a health care provide or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2.	When the actions requested have been 
completed, the claims folder should be 
reviewed by a neuropsychiatrist, as 
recommended by the July 2007 VA mental 
disorders examiner. If the 
neuropsychiatrist recommends an 
examination, one should be scheduled. 
The purpose of an opinion and/or 
examination is to ascertain the severity 
of the veteran's service-connected 
headaches.  

The following considerations will govern 
the examination:

The claims folder, including all medical 
records obtained and a copy of this 
remand, will be reviewed by the 
examiner.  In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

a.	Is the headache disability caused 
by a traumatic injury or by another 
disability such as migraines or a 
somatoform disorder?

b.	If the examiner determines the 
headaches to be somatomatic in 
nature and to be rated under the 
General Rating Formula for Mental 
Disorders, the examiner must 
clearly delineate which signs and 
symptoms are attributable to the 
veteran's service-connected anxiety 
neurosis, and which symptoms are 
attributable to the headache 
disorder. Also, if possible, the 
examiner is requested to assign an 
Axis 5 diagnosis (Global Assessment 
of Functioning scale score) 
consistent with the American 
Psychiatric Association's 
Diagnostic and Statistical Manual 
of Mental Disorders that represents 
only the symptomatology 
attributable to the veteran's 
headache disability.

c.	Does the veteran's headache 
disorder manifest with dementia?  
If the examiner determines a 
diagnosis of dementia, 
differentiate the type of dementia, 
specifically to include if the 
veteran has multi-infarct dementia.

d.	If the examiner determines there is 
dementia and a higher evaluation 
should be considered under the 
General Rating Formula for Mental 
Disorders, the examiner must 
clearly delineate which signs and 
symptoms are attributable to the 
veteran's service connected anxiety 
neurosis, and which symptoms are 
attributable to the dementia. Also, 
if possible, the examiner is 
requested to assign an Axis 5 
diagnosis (Global Assessment of 
Functioning scale score) consistent 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders that represents only the 
symptomatology attributable to the 
veteran's dementia.

e.	Does the veteran have any facial 
nerve paralysis?

In all conclusions, the examiner must 
identify and explain the medical basis 
or bases, with identification of the 
evidence of record.  

3.	The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claim, including any 
other appropriate medical examinations 
and testing, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. If the veteran 
prevails as to the issue under 
consideration, the RO/AMC will 
recalculate the veteran's combined 
disability rating and the effective date 
of such evaluations.  

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report do not contain sufficient detail, the 
RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes). If the benefits sought 
on appeal are not granted to the veteran's satisfaction, he 
and his representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007). In the 
event that the veteran does not report for a scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



